FILED
                            NOT FOR PUBLICATION
                                                                                 AUG 6 2021
                    UNITED STATES COURT OF APPEALS                           MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SHERIF A. PHILIPS, M.D.; Dr.,                     No.    19-17313

              Plaintiff-Appellant,                D.C. No. 1:18-cv-00046

 v.
                                                  MEMORANDUM*
PITT COUNTY MEMORIAL
HOSPITAL, INC.; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                             for the District of Guam
           Frances Tydingco-Gatewood, Chief District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Sherif Philips appeals the district court’s dismissal of his case for lack of

personal jurisdiction. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Because the parties are familiar with the history of this case, we need not recount it

here.

        We review de novo a dismissal for lack of personal jurisdiction.

Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004).

Plaintiff has the burden of making a prima facie showing of personal jurisdiction,

“uncontroverted allegations in the complaint must be taken as true”, and

“[c]onflicts between parties over statements contained in affidavits must be

resolved in the plaintiff's favor.” Id. However, a plaintiff cannot “simply rest on

the bare allegations of its complaint.” Amba Mktg. Sys., Inc. v. Jobar Int'l, Inc.,

551 F.2d 784, 787 (9th Cir. 1977).

        First, general personal jurisdiction does not exist. All defendants are

residents of North Carolina, and have no “substantial” or “continuous and

systematic” contacts with the forum territory. See Tuazon v. R.J. Reynolds

Tobacco Co., 433 F.3d 1163, 1171 (9th Cir. 2006). Nor does specific personal

jurisdiction exist. Defendants’ main contacts with Guam were to enforce the

attorneys’ fee award that the Defendants received from a North Carolina state

court. But the district court properly concluded that this Guam Superior Court

action did not give rise to Philips’ claims, which instead primarily concern Philips’

hospital suspension and challenges to the North Carolina court proceedings, and


                                            2
that regardless “[t]he simple domestication of a foreign judgment… standing alone,

is unlikely sufficient to confer personal jurisdiction on the judgment creditor.”

See Menken v. Emm, 503 F.3d 1050, 1061 (9th Cir. 2007). We also agree with the

district court that Defendant Creech’s 2007 letter to Guam Memorial Hospital, sent

at Philips’ attorney’s request, does not constitute purposeful availment of the

forum. Finally, Philips’ claim that Defendants contacted a Guam newspaper to

libel Philips is a controverted bare allegation for which Philips does not provide

adequate support. Amba, 551 F.2d at 787 (“[Plaintiff] could not simply rest on the

bare allegations of its complaint, but rather was obligated to come forward with

facts, by affidavit or otherwise, supporting personal jurisdiction.”).

      To the extent that Philips’ appeal and motions (Dkt. 22; 34; 38) seek review

or removal of the Defendant’s Guam Superior Court action, we deny the motions

and affirm dismissal of the case. The motions do not comply with the removal

statute, 28 U.S.C. § 1446, and this Court no longer has jurisdiction to review

judgments of the Guam Supreme Court, see Santos v. Guam, 436 F.3d 1051 (9th

Cir. 2006). The district court likewise properly denied removal as untimely and

barred by the forum defendant rule, 28 U.S.C. § 1441(b)(2), even when generously

construing Philips’ motions and complaint as requesting removal.




                                           3
      We deny Defendants’ motion for costs and damages under Federal Rule of

Appellate Procedure 38 (Dkt. 16).



      AFFIRMED.




                                      4